Title: To Benjamin Franklin from Wulffen, 10 June 1780
From: Wulffen, Jean Henry, baron de
To: Franklin, Benjamin


Monsieur
Paris 10: Juin 1780.
J’ai l’honneur de joindre ici 3. Lettres que je supplie Votre Excellence de vouloir bien faire passer en Amerique. Leur contenu ne renferme autre chose que l’annonce de mon arrivée, & de mon séjour en cette ville. Cÿ-inclus aussi les 3. Billets tous signés en vous suppliant de vouloir bien me remettre le billet que le Medecin-chirurgien de Mr. Le Bon. de Golz ministre prussien a eu l’honneur de vous faire.
Souffrez, Monsieur, que je vous remercie très humblement des 12. Louis; Votre Excellence voudra bien me permettre de lui en demander trente (30) autres pour la huitaine s’il est possible, & d’en agir ainsi pour le reste de la somme qui m’est duë: n’ayant pas le tems d’ecrire dans quelques unes de mes terres, Je ne saurois, sans cela, vivre, autrement qu’à l’aide d’autrui, sorte de vie qui n’entre pas dans mon Système.
Je vous Supplie, Monsieur, de vouloir bien m’honorer de vos ordres pour que Je puisse après la guerison de mes blessures me rembarquer, & aller en Amerique satisfaire les désirs de mon coeur, vanter votre administration en france, & Signer de mon Sang La reconnoissance, & le profond respect avec lequel je me ferai gloire de mourir Monsieur Votre très humble & très obéissant serviteur
Baron: Johan HENRICH De: Wulffen
Le Baron de Wulffen Capitaine & chef dun Corps de Cavalerie Legere au Service des 13. Etats Unies de L’amerique a l’hotel des Mousquetaires gris dans le fond de la deuxieme cour rue du Bacque fauxbourg St Germain.
